This decision of the Supreme Court of New Mexico was not selected for publication in
the New Mexico Appellate Reports. Refer to Rule 12-405 NMRA for restrictions on the
citation of unpublished decisions. Electronic decisions may contain computer-
generated errors or other deviations from the official version filed by the Supreme Court.

            IN THE SUPREME COURT OF THE STATE OF NEW MEXICO

Filing Date: August 15, 2022

No. S-1-SC-38787

STATE OF NEW MEXICO,

       Plaintiff-Appellant,

v.

NATHANIEL NATONABAH,

       Defendant-Appellee.

INTERLOCUTORY APPEAL
Brett R. Loveless, District Judge

Hector H. Balderas, Attorney General
Laurie Pollard Blevins, Assistant Attorney General
Santa Fe, NM

for Appellant

Bennett J. Baur, Chief Public Defender
Caitlin C.M. Smith, Associate Appellate Defender
Santa Fe, NM

for Appellee

                        DISPOSITIONAL ORDER OF DISMISSAL

{1}   WHEREAS, this matter came on for consideration by this Court upon Plaintiff’s
appeal of the district court’s order granting sanctions in cause number D-202-CR-2021-
00168; and

{2}    WHEREAS, this Court, having considered the briefing and the oral arguments of
the parties and being sufficiently advised, concludes that it lacks jurisdiction to hear this
matter;

{3}    NOW, THEREFORE, IT IS ORDERED that Plaintiff’s appeal is hereby dismissed.
{4}   IT IS SO ORDERED.

C. SHANNON BACON, Chief Justice

MICHAEL E. VIGIL, Justice

DAVID K. THOMSON, Justice

JULIE J. VARGAS, Justice

BRIANA H. ZAMORA, Justice